Citation Nr: 0205833	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  00-06 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right foot/ankle 
arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition 
involving the hands and feet, with toenail involvement.

(The issue of entitlement to service connection for right 
foot/ankle arthritis will be the subject of a later decision 
by the Board of Veterans' Appeals (Board)).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Detriot, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied reopening claims for 
service connection for right shoulder arthritis, right 
foot/ankle arthritis, and a skin condition involving the 
hands and feet, with toenail involvement.  By a notice of 
disagreement dated May 2001, the veteran, through his 
attorney, appealed the denial to reopen for service 
connection for right foot/ankle arthritis, and a skin 
condition involving the hands and feet, with toenail 
involvement.  

It is noted that the issue of entitlement to service 
connection for right foot/ankle arthritis has been developed 
for appellate review; however, the Board is currently 
undertaking additional development on that issue pursuant to 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development actions are completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  See 67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.  

By a notice of disagreement letter dated May 2001, the 
veteran, through his attorney included a request to reopen 
his claim for entitlement to service connection for a back 
disability.  Accordingly, this issue is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  A March 1997 Board decision denied the veteran's claim of 
entitlement to service connection for a right foot 
disability.

2.  Evidence pertinent to the veteran's application to reopen 
a claim for service connection for a right foot disability, 
which has been received since the March 1997 Board decision, 
includes a November 1995 x-ray report, not of record at the 
time of the Board decision, that bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered to decide 
fairly the merits of the claim.

3.  A November 1996 Board decision denied the veteran's claim 
of entitlement to service connection for a skin condition 
involving the hands and feet, with toenail involvement.

4.  The evidence associated with the claims file subsequent 
to the November 1996 Board decision is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's March 1997 decision, denying entitlement to 
service connection for right foot/ankle arthritis is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 
20.1100 (2001).

2.  The evidence concerning the veteran's right foot/ankle 
arthritis submitted since the March 1997 Board decision is 
new and material; thus, the requirements to reopen the claim 
of entitlement to service connection for right foot/ankle 
arthritis have been met.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2001).

3.  The Board's November 1996 decision, denying entitlement 
to service connection for a skin condition involving the 
hands and feet, with toenail involvement is final.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 
(2001).

4.  The evidence received since the Board's November 1996 
decision is not new and material, and the veteran's claim for 
service connection for a skin condition involving the hand 
and feet, with toenail involvement is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The Board notes that unless the Chairman orders 
reconsideration, or one of the other exceptions to finality, 
all Board decisions are final on the date stamped on the face 
of the decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A 
claim denied by a final decision may not be reopened and 
readjudicated by the VA, except on the basis of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim but 
only after ensuring VA's duty to assist has been fulfilled. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veterans Claims Assistance Act of 2000 (VCAA), pertaining 
to VA's duty to assist veterans in the development of their 
claims, has not changed the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f).

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
1991) and implementing regulations at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

The veteran is ultimately seeking entitlement to service 
connection for right foot/ankle arthritis and a skin 
condition involving the hands and feet, with toenail 
involvement.  His claim for entitlement to service connection 
for a skin condition involving the hand and feet, with 
toenail involvement was previously denied in a November 1996 
Board decision.  The claim for entitlement to service 
connection for right foot/ankle arthritis was previously 
denied in a March 1997 Board decision.  It is noted that the 
veteran's service medical records have experienced some fire 
damage.

II.  Right foot/ankle arthritis.

In January 1992, the veteran filed a claim of entitlement to 
service connection for a right foot disability.  This claim 
was denied in a March 1997 Board decision.  The relevant 
evidence of record at the time of the March 1997 Board denial 
of that claim may be summarized as follows.

Available service medical records showed no complaints, 
treatment, or diagnoses of a right foot disability or 
arthritis.  Clinical records show that the veteran was 
hospitalized in 1954 due to a cartilage injury of the right 
knee.

Treatment records from Saginaw General Hospital dated in 1962 
indicate that the veteran underwent a lumbar laminectomy for 
a herniated disc.

A statement from T.A.B., M.D., dated November 1976 indicated 
that the veteran was treated for foot dermatitis and the 
veteran reported recurrent vesicular eruption of the soles 
for 20 years.  The examination showed bullous eruption of the 
soles with scaling of the heels.  The impression was tinea 
pedis, onycholysis, and possibly secondary to tinea.

A May 1978 report from St. Luke's Hospital indicates that the 
veteran was admitted with complaints of severe chest 
congestion and upon discharge diagnosed with pain in the 
right ankle and heel, tinea unguium of the toenails, and 
tinea pedis.  

An examination by J.S.C., M.D., dated March 1990 revealed the 
veteran's ankles to be negative except for some generalized 
tenderness without heat or swelling with full range of 
motion.  Ankle reflexes were found to be active and equal.

In June 1990 G.L.D., D.P.M., P.C examined the veteran.  The 
veteran reported foot problems in 1955 and 1956 related to 
the mixing of cement.  The examination showed onychomycosis 
and onychauxis of the right first nail.  Outpatient treatment 
records dated June 1990 to March 1991 show continued 
treatment for his toenails.

VA outpatient treatment records dated November 1990 were 
negative with respect to a foot disability.  VA examination 
dated March 1992 was also negative with respect to a foot 
disability.  

Social Security Administration records dated December 1991 
indicate that the veteran had mild degenerative joint disease 
of the right ankle.

In a lay statement from the veteran's ex-wife dated August 
1992, she indicated that the veteran had numerous injuries 
while in service.  In addition, she indicated that the 
veteran worked with dry cement while stationed in the 
Bahamas, which made his feet blister, bleed, and peel.  

An August 1992 statement from K.R.P., D.O., indicates that 
the veteran complained of recurrent fungal infections of the 
feet.  

At his September 1992 RO hearing, the veteran testified that 
he was hit by a car while in service and suffered pulled 
muscles from the accident.  He indicated that he had pain in 
his ankle and a physician suggested that he had fractures 
from the car accident.  The veteran testified that he was 
told that he had a broken bone in his ankle that could not be 
fixed and was floating.  He indicated that he continued to 
have blistering and bleeding of his feet due to exposure to 
cement while in service.

Pertinent evidence added to the record following the March 
1997 Board decision includes treatment records from VA 
Medical Center Saginaw dated March 1994 to August 2000.  In a 
November 1995 treatment note, the veteran reported that his 
right knee gave out on him the day before and he fell causing 
his right ankle to hurt and swell.  A November 1995 VA x-ray 
report, which was not of record at the time of the Board 
decision, submitted by the veteran's attorney in May 2001 
showed views of the right ankle which revealed old healed 
fractures of the lateral and medial malleoli, of a minimal 
degree.  There was soft tissue swelling about the lateral 
malleolus.  The remaining treatment records pertained to 
diagnoses of severe onychomycosis in November 1997 and April 
1998.

In April 2002, the veteran's attorney submitted VA outpatient 
treatment records dated February 1999 to February 2002, VA x-
ray reports dated October 1999 to July 2000, and copies of 
pages from the Merck Manual 17th ed., which indicated that 
prolonged water contact can lead to chronic infections of the 
periungual (i.e., nail) tissues.  The outpatient treatment 
records show treatment for the veteran's onychomycosis, tinea 
pedis, shortness of breath, lesion on lower lip, dizziness, 
bilateral hip pain, complaints of growth on right shoulder, 
and low back pain.  X-rays were taken of the chest and hips.

The March 1997 Board decision, which denied entitlement to 
service connection for right foot/ankle arthritis, did so on 
the basis that the evidence did not show evidence of right 
foot/ankle arthritis.  However, evidence received since the 
March 1997 Board decision includes a VA x-ray report dated 
November 1995 showing views of the right ankle which revealed 
old healed fractures of the lateral and medial malleoli, of a 
minimal degree not of record at the time of the decision in 
March 1997.  Such evidence is clearly new and of such 
significance that it must be considered to fairly adjudicate 
the veteran's claim.  In other words, such evidence of a 
current disability of the right ankle traceable to an "old 
injury" to the right ankle is new and material in light of 
the basis for the March 1997 denial.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), it is concluded that 
new and material evidence has been submitted to reopen the 
claim of service connection for right foot/ankle arthritis.


III.  A skin condition involving the hands and feet, with 
toenail involvement

In a June 1993 personal hearing the veteran amended his claim 
to include entitlement to service connection for a skin 
condition involving the hands, feet, toenails and 
fingernails.  This claim was denied in a November 1996 Board 
decision.  The relevant evidence of record at the time of the 
November 1996 Board denial of that claim may be summarized as 
follows.

Available service medical records are negative for 
complaints, treatment, or diagnoses of a skin condition 
involving the hands and feet, with toenail involvement.  
Clinical records show that the veteran was hospitalized in 
1954 due to a cartilage injury of the right knee.

A statement from T.A.B., M.D., dated November 1976 indicated 
that the veteran was treated for foot dermatitis and the 
veteran reported recurrent vesicular eruption of the soles 
for 20 years.  The examination showed bullous eruption of the 
soles with scaling of the heels.  The impression was tinea 
pedis, onycholysis, and possibly secondary to tinea.

A consultation record from M.B., M.D., dated May 1978 
indicated that the veteran gave a history of nail problems 
for the past two years and some problems with a cutaneous 
eruption on his feet, which blistered and scabbed during the 
summer months.  The physician's impression was that the 
veteran had probable tinea unguium of both fingernails and 
toenails and tinea pedis versus dyshydrotic dermatitis of the 
plantar surface of the foot.  

A May 1978 report from St. Luke's Hospital indicates that the 
veteran was admitted with complaints of severe chest 
congestion and upon discharge diagnosed with pain in the 
right ankle and heel, tinea unguium of the toenails, and 
tinea pedis.  

Post service examination by J.S.C., M.D., dated March 1990 
revealed the veteran's ankles to be negative except for some 
generalized tenderness without heat or swelling with full 
range of motion.  Ankle reflexes were found to be active and 
equal.

In June 1990 the veteran was examined by G.L.D., D.P.M., P.C.  
The veteran reported foot problems in 1955 and 1956 related 
to the mixing of cement.  The examination showed 
onychomycosis and onychauxis of the right first nail.  
Outpatient treatment records dated June 1990 to March 1991 
show continued treatment for his toenails.

VA outpatient treatment records dated November 1990 were 
negative with respect to a skin condition of the feet and 
hands.  At a VA examination dated March 1992, the veteran's 
skin was evaluated as normal.

A lay statement by the veteran's ex-wife dated August 1992 
indicated that she met the veteran in the spring of 1956 and 
they were married in 1957.  She indicated that since 1956 his 
feet would bleed and blister and peel, and his hands would 
peel and his nails would come off due to exposure to cement 
while he was in the service.

In a letter from K.R.P., D.O., dated August 1992 the veteran 
reported developing a recurring fungal infection of his toes 
and feet in 1955-1956 while on active duty in the Bahamas.  

At his September 1992 RO hearing the veteran testified that 
while in service his feet were bleeding and breaking out due 
to his exposure to cement.  

Pertinent evidence added to the record following the November 
1996 Board decision includes treatment records from VA 
Medical Center Saginaw dated March 1994 to August 2000.  In 
November 1997 and April 1998, the veteran was seen for severe 
onychomycosis.

In April 2002, the veteran's attorney submitted VA outpatient 
treatment records dated February 1999 to February 2002, VA x-
ray reports dated October 1999 to July 2000, and copies of 
pages from the Merck Manual 17th ed., which indicated that 
prolonged water contact can lead to chronic infections of the 
periungual (i.e., nail) tissues.  The veteran's outpatient 
treatment records shows treatment for onychomycosis, tinea 
pedis, shortness of breath, lesion on lower lip, dizziness, 
bilateral hip pain, complaints of growth on right shoulder, 
and low back pain.  X-rays were taken of the chest, and hips.

With regard to the newly received evidence, while not of 
record in November 1996, these items are nevertheless not new 
and material since they are essentially cumulative of 
evidence previously received.  The newly received evidence 
shows that the veteran was treated in November 1997 and April 
1998 for severe onychomycosis.  The evidence received from 
the veteran's attorney shows continued treatment.  In her 
April 2002 statement, the veteran's attorney contends that a 
letter previously submitted in September 1992 and written by 
K.R.P., D.O., in August 1992 contains an etiology opinion.  
However, this letter was of record at the time of the 
November 1996 Board decision.  Copies of pages from the Merck 
Manual 17th ed., were submitted indicating that prolonged 
water contact can lead to chronic infections of the 
periungual (i.e., nail) tissues.  This evidence, however, 
does not show that the onychomycosis is related to service.  

Thus, such evidence is cumulative of previously considered 
evidence, which also diagnosed onychomycosis to include 
history of service connection reported by the veteran to 
examiners.  The additional evidence in question does not show 
that the skin condition involving the hands and feet, with 
toenail involvement began or was aggravated during service, 
nor does the additional evidence contain a competent opinion 
linking any skin condition to service.  What was missing 
then, and what is missing now, is medical evidence of a 
current skin condition involving the hands and feet, with 
toenail involvement with a competent opinion linking that 
disability to service.  

While the Board acknowledges the veteran's statements and 
those lay statements which express their beliefs that his 
claimed disability began during or is due to some incident of 
service, to the extent that they are attempting to present 
argument regarding etiology or medical causation of disease 
or illnesses, they are not competent since it has not been 
shown that they have the necessary medical skills and 
training to offer opinions on such medical questions.  Brewer 
v. West, 11 Vet. App. 228, 234 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  The veteran's contentions 
in this regard were previously of record and his current 
contentions, being essentially the same, are not new and 
material to his claim.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
right foot/ankle arthritis.  The appeal is granted to this 
extent only.

New and material evidence having not been presented, the 
claim for service connection for a skin condition involving 
the hands and feet, with toenail involvement is not reopened; 
the appeal is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

